Name: Council Regulation (EEC) No 1181/90 of 7 May 1990 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 / 25 COUNCIL REGULATION (EEC) No 1181 /90 of 7 May 1990 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission 0 ), Whereas the trend on the market situation is such that the rate of the levy for the 1990/ 91 milk year should be fixed at 1,5 % of the target price for milk, HAS ADOPTED THIS REGULATION: Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC)No 1079 /77 (4 ), as last amended by Regulation (EEC) No 1113 / 89 ( 5 ), introduced a co-responsibility levy to apply until the end of the 1989 / 90 milk year and covering , in principle , all milk supplied to dairies and certain sales of milk products at the farm ; Whereas the object of that levy was to achieve better balance on the market for milk by establishing a more direct link between production and the possibilities of disposing ofmilk products , in view of the importance of the public interests involved; whereas the data and forecasts at present available show that the abovementioned objectives will probably not be attained before the end of the period laid down; whereas the application of that Regulation should therefore be extended for the 1990 / 91 milk year; Article 1 Regulation (EEC) No 1079 /77 is hereby amended as follows: 1 . In Article 1 ( 1 ), 'and 1989 / 90' is replaced by ', 1989 /90 and 1990 / 91 '. 2 . The following paragraph is added to Article 2 : '12 . For the 1990 / 91 milk year , the levy shall be 1 ,5 % of the target price for milk.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1990 / 91 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS ( »  ) OJ No C 49 , 28 . 2 . 1990 , p. 49 . ( 2 ) OJ No C 96 , 17. 4 . 1990 .= ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 4 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . ( s ) OJ No L 118 , 9 . 4 . 1989 , p. 5 .